ORDER
PER CURIAM.
.Cape Radiology Group, Inc. (Cape) appeals and Michael G. Higgins, M.D. (Higgins) cross-appeals from the judgment entered by the circuit court after a non-jury trial on Cape’s motion for contempt and petition for preliminary and permanent injunction. This proceeding arises out of Higgins’ failure to comply with a covenant not to compete contained in an employment agreement between the parties.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The circuit court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).